Exhibit 10.9

LOGO [g201827g62x43.jpg]

August 8, 2011

Andrew C. Kerin

 

Re: Separation Letter Agreement

Dear Andrew:

This Letter Agreement will confirm our agreement regarding the separation of
your employment with ARAMARK. For purposes of this Letter Agreement, “ARAMARK”
shall include ARAMARK Holdings Corporation, ARAMARK Corporation, and their
subsidiaries, divisions, lines of business and any corporation, joint venture,
or other entity in which ARAMARK Holdings Corporation or its subsidiaries has an
equity interest in excess of ten percent (10%).

We have agreed as follows:

1. Separation from Employment: Your separation as an employee of ARAMARK will be
effective March 9, 2012, unless prior to that date ARAMARK terminates you for
“Cause” as defined in Article 6B of your Agreement Relating to Employment and
Post-Employment Competition dated July 18, 2007 (the “Post Employment
Competition Agreement”) (the “Effective Date of Separation”). You will be deemed
to have resigned from any officer or director positions you may hold with
ARAMARK effective August 8, 2011, but you will continue to serve as Group
President, Global Food, Hospitality and Facility Services, ARAMARK Corporation,
until the Effective Date of Separation, at which time you will be deemed to have
resigned from that latter position. You also agree to resign, effective as of
the Effective Date of Separation, from any officer or director positions which
you hold with any organization in which your service to that organization is
related to your position with ARAMARK.

2. Severance Payments:

(a) In consideration for your obligations under this Letter Agreement, subject
to the other provisions of this Letter Agreement, and on the condition that
ARAMARK not terminate you for “Cause” as defined in Article 6B of the
Post-Employment Competition Agreement, you shall receive severance payments of
$62,500.00 per month, for a period of 18 months, beginning with the first week
following the Effective Date of Separation (the “Severance Payments”). Severance
payments shall be paid bi-weekly, less all applicable withholding taxes and
payroll deductions. The period during which you are eligible to receive your
severance payments (the “Severance Pay Period”) shall commence with the
Effective Date of Separation, assuming that you execute and do not revoke this
Letter Agreement and the Release and Waiver of Claims attached as Appendix A to
this Letter Agreement both within the 21-day period following the date of this
letter, and again on your Effective Date of

 

1



--------------------------------------------------------------------------------

Separation. These payments shall constitute full satisfaction of any severance
obligation to you.

(b) In consideration for your obligations under this Letter Agreement and
subject to the other provisions of this Letter Agreement and on the condition
that ARAMARK not terminate you for “Cause” as defined in Article 6B of the Post
Employment Competition Agreement, you shall receive a lump sum payment of
$300,000, minus applicable withholding taxes in December 2012, assuming that you
execute and do not revoke this Letter Agreement and the Release and Waiver of
Claims attached as Appendix A to this Letter Agreement both within the 21-day
period following the date of this letter, and again on your Effective Date of
Separation.

3. Bonus Payments: In accordance with the terms of the Senior Executive Annual
Performance Bonus Plan, an employee must be an employee of ARAMARK on the last
day of the fiscal year in order to be eligible to receive a bonus for such
fiscal year. Accordingly, you are eligible to receive a bonus for fiscal year
2011, but you will not be eligible to receive a bonus for fiscal year 2012. The
bonus for fiscal year 2011 will be at least $600,000, with any amount in excess
of that minimum at the sole discretion of ARAMARK and to be paid out in
accordance with the provisions of the Senior Executive Annual Performance Bonus
Plan.

4. Vacation; Car Allowance; Reimbursement of Business Expenses; Group Health
Insurance; SIRP Account Balance:

(a) You will receive payment for any earned, accrued and unused vacation through
the Effective Date of Separation. You will not accrue any vacation days
following the Effective Date of Separation.

(b) You will continue to receive your current car allowance during the Severance
Pay Period.

(c) All outstanding business expenses you incurred as an active employee on or
before March 9, 2012 should be submitted to ARAMARK for reimbursement on or
before March 16, 2012.

(d) You and/or your dependents may elect to continue, under the terms then in
effect, your (and/or your dependents’) group health insurance coverage during
the Severance Pay Period, at the end of which time this coverage will terminate;
provided, however, that if you become employed by a new employer during the
Severance Pay Period, continued coverage under this Paragraph 4(d) shall become
secondary to any such coverage provided to you by the new employer (the period
of time during which you receive the relevant coverage from ARAMARK shall be
referred to hereinafter as the “Benefits Continuation Period”).

During the Benefits Continuation Period, your share of the group health premium
will be deducted from your Severance Payments. You and/or your dependents also
have certain rights under the Consolidated Omnibus Budget Reconciliation Act (as
modified by the American Recovery and Reinvestment Act of 2009) (“COBRA”) to
continue your (and/or your dependents’) group health insurance coverage at your
expense. Your COBRA continuation

 

2



--------------------------------------------------------------------------------

rights will run concurrently with your Severance Pay Period. You are responsible
in full for the cost of COBRA continuation coverage, and your premium for such
COBRA continuation coverage will be in compliance with COBRA. Further
information regarding coverage continuation and conversion may be obtained from
Valerie Wandler, Senior Vice President, HR Services.

(e) Pursuant to your election under the SIRP, you will receive the balance of
your SIRP account in cash within 15 days following the Effective Date of
Separation.

5. Executive Leadership Council Benefits: Your membership in the Executive
Leadership Council shall terminate as of the Effective Date of Separation.
Except as otherwise provided in this Letter Agreement, all Executive Leadership
Council benefits including, but not limited to, your Executive Health Plan,
Executive Physical Program, Executive Supplemental Long-Term Disability, and
Executive Term Life shall terminate as of that date.

You will receive information regarding your option to continue your Executive
Supplemental Long-Term Disability coverage on an individual basis. Further
information regarding coverage continuation and conversion may be obtained from
Valerie Wandler, Senior Vice President, HR Services.

You will continue to be eligible to participate in the ARAMARK Savings Incentive
Retirement Plan under the terms of the plan through the Effective Date of
Separation.

6. Equity Plans: In consideration for your obligations under this Letter
Agreement and subject to the other provisions of this Letter Agreement, your
rights with respect to any outstanding ARAMARK stock options or other
equity-based awards that you may hold immediately prior to the Effective Date of
Separation will be treated as if you were involuntarily terminated by ARAMARK
without Cause as set forth in the terms of the applicable ARAMARK incentive plan
and award documents or agreements, including the Stockholders Agreement dated
January 26, 2007, as amended (the “Stockholders Agreement”). You may receive
separate correspondence from ARAMARK regarding these awards, but, in the
meantime, you can obtain further details as to the effect your termination will
have on such awards from Shareholder Services at (215) 238-3194.

In the event of a Put Request by you under section 6.01(a) of the Stockholders
Agreement, ARAMARK will make payment, as is customary, in a combination of cash
and Promissory Note, with the cash portion set at 25% of Fair Market Value as
determined under section 6.01(a) and paid within 30 days of the date of the Put
Request, and the Promissory Note set at 75% of such Fair Market Value and paid
out ratably over three years from time of the Put Request, on the first, second,
and third anniversary of the Promissory Note.

In the event of a Put Request by you following the Effective Date of Separation,
and further in the event that at the time of such Put Request the Put Basket
limitations of section 6.01(c) of the Stockholders Agreement would apply to your
Put Request in whole or in part, the Company will request of the Board that it
waive the section 6.01(c) limitations as they would apply to your Put Request.

 

3



--------------------------------------------------------------------------------

In the event of a Notice of Exercise by you under section 5.6 of the ARAMARK
Holdings 2007 Management Stock Incentive Plan (“Stock Incentive Plan”), ARAMARK,
as is customary, agrees to your use of the “Net Exercise” payment option for
such Notice of Exercise.

7. Withholding: Notwithstanding any other provision of this Letter Agreement,
ARAMARK may, to the extent permitted by law, withhold applicable federal, state
and local income and other taxes from any payments due to you hereunder.

8. Return of ARAMARK Property: By the Effective Separation Date, you shall
return to ARAMARK all documents, manuals, computers, computer programs,
diskettes, customer lists, notebooks, reports and other written or graphic
materials, including all copies thereof, relating in any way to ARAMARK’s
business and prepared by you or obtained by you from ARAMARK, its affiliates,
clients or its suppliers during the course of your employment with ARAMARK;
provided that you may retain your computer and Blackberry until the Effective
Date of Separation; provided further that you may purchase any generic network
equipment installed in your home that does not contain any ARAMARK proprietary
information for an amount equal to its current value as mutually agreed between
you and ARAMARK.

9. Post-Employment Restrictions; Entire Agreement: This Letter Agreement and its
Appendix constitutes the entire agreement between the parties on the subject of
payments and benefits due to you upon your termination from service with ARAMARK
and post-employment termination and benefits; and, except as expressly provided
herein, supersedes all other prior agreements concerning the terms of any and
all payments and benefits to which you may be entitled upon termination of
employment, including the Post Employment Competition Agreement, except that the
provisions of Articles 1 (Non-Disclosure and Non-Disparagement), 2
(Non-Competition), 3 (Non-Solicitation), 4 (Discoveries and Works), 5
(Remedies), 6B (Cause), and 8.A, B, F, G, H, I, J, and L (Miscellaneous) of the
Post Employment Competition Agreement shall continue to apply and are hereby
made a part of this Letter Agreement by reference.

Notwithstanding any provision in this Letter Agreement to the contrary, all
payments hereunder are expressly made contingent on your compliance in all
respects with all of the terms and conditions of the above-referenced Articles
of the Post Employment Competition Agreement.

10. Agreement and Obligation to Cooperate: In exchange for the benefits provided
to you by ARAMARK under this Letter Agreement, you agree to cooperate fully with
reasonable requests by ARAMARK in any investigation instituted by ARAMARK or any
other person or entity into any ARAMARK business involving the time period
during which you were employed by ARAMARK. This duty to cooperate will include,
but not be limited to, meeting with representatives of ARAMARK at times and
places reasonably designated by ARAMARK, and shall continue beyond the Severance
Pay Period. ARAMARK will pay for any reasonable out of pocket expenses and loss
of income incurred by you in any such investigation. Notwithstanding any
provision in this Letter Agreement to the contrary, all payments hereunder are
expressly made contingent on your compliance in all respects with all of the
terms and conditions of this Paragraph 10 and the other provisions of this
Letter Agreement.

 

4



--------------------------------------------------------------------------------

11. Certification of Compliance with Business Conduct Policy and Laws: By
signing this Letter Agreement, you are certifying that you are not aware of any
violation by you or anyone else of ARAMARK’s Business Conduct Policy.
Notwithstanding any provision in this Letter Agreement to the contrary, all
payments hereunder are expressly made contingent on the accuracy of your
certification in this Paragraph 11 and your compliance in all respects with all
of the terms and conditions of this Paragraph 11 and the other provisions of
this Letter Agreement.

12. Deferred Compensation Tax Rules: In the event that it is reasonably
determined by ARAMARK that, as a result of the new deferred compensation tax
rules under Section 409A of the Internal Revenue Code of 1986, as amended (and
any related regulations or other pronouncements there under)(“the Deferred
Compensation Tax Rules”), any of the payments or benefits that you are entitled
to under the terms of this Letter Agreement, the Post Employment Competition
Agreement or any other nonqualified deferred compensation plan or arrangement
maintained by ARAMARK in which you participate, may not be made at the time
contemplated by the terms hereof or thereof, as the case may be, without causing
you to be subject to tax under the Deferred Compensation Tax Rules, ARAMARK
shall, in lieu of providing such payment or benefit when otherwise due under
this Letter Agreement or any other nonqualified deferred compensation plan or
arrangement maintained by ARAMARK in which you participate, instead provide such
payment or benefit on the first day on which such provision would not result in
you incurring any tax liability under the Deferred Compensation Tax Rules. In
the event that any payments or benefits that ARAMARK would otherwise be required
to provide under this Letter Agreement or any other nonqualified deferred
compensation plan or arrangement maintained by ARAMARK in which you participate
cannot be provided in the manner contemplated herein without subjecting you to
tax under Deferred Tax Rules, ARAMARK shall provide such intended payments or
benefits to you in an alternative manner that conveys an equivalent economic
benefit to you as soon as practicable as may otherwise be permitted under the
Deferred Compensation Tax Rules.

13. No Mitigation; No Offset: You shall have no duty to mitigate or to seek or
accept employment or work elsewhere following the Effective Date of Separation.
If you do become employed or engaged elsewhere, the payments and benefits set
forth in this Letter Agreement shall continue and shall not be offset or reduced
by any compensation or benefits you may receive from such other source, subject
only to the requirements of the Post Employment Competition Agreement provisions
incorporated herein and paragraph 4(d).

14. Applicable Law: This Letter Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
conflicts of laws principles thereof.

15. Amendment: This Letter Agreement may only be amended or modified by a
written agreement executed by you and ARAMARK (or any successor).

16. Place of Payment: All payments to you hereunder shall be sent to you at such
address as you may direct in writing, or to such banks as you may instruct in
writing for direct deposit.

 

5



--------------------------------------------------------------------------------

17. Counterparts: This Letter Agreement may be executed in one or more
counterparts, which shall, collectively or separately, constitute one agreement.

Please sign the enclosed copy of this Letter Agreement to signify your
understanding and acceptance of the terms and conditions contained herein and
return one original to me by no later than August 31, 2011.

 

Very truly yours, By:  

/s/ Lynn B. McKee

  Lynn B. McKee   Executive Vice President, Human Resources

The foregoing has been read and accepted as a binding agreement between ARAMARK
and the undersigned this 8th day of August 2011.

 

/s/ Andrew C. Kerin

Andrew C. Kerin

 

6



--------------------------------------------------------------------------------

APPENDIX A

Release and Waiver of Claims

1. In consideration for the payments provided for under the Letter Agreement
between me, Andrew C. Kerin, and ARAMARK Corporation dated August 8, 2011 (the
“Letter Agreement”) and the Agreement Relating to Employment and Post-Employment
Competition between me, Andrew C. Kerin, and ARAMARK Corporation dated July 18,
2007 (“Post Employment Competition Agreement”), and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I
hereby agree on behalf of myself, my spouse, agents, assignees, attorneys,
successors, assigns, heirs and executors, to fully and completely release
ARAMARK (which term shall be deemed to include ARAMARK Holdings Corporation and
all subsidiary and affiliated and successor companies of ARAMARK Holdings
Corporation or other entity in which ARAMARK Holdings Corporation or its
subsidiaries or affiliates has an equity interest in excess of ten percent
(10%)), its predecessors and successors and all of their respective past and/or
present officers, directors, partners, members, managing members, managers,
employees, agents, representatives, administrators, attorneys, insurers and
fiduciaries in their individual and/or representative capacities (hereinafter
collectively referred to as the “Company Releasees”), from any and all causes of
action and claims whatsoever, which I or my heirs, executors, administrators,
successors and assigns ever had, now have or may have against the Company
Releasees or any of them, in law, admiralty or equity, whether known or unknown
to me, for, upon, or by reason of, any matter, action, omission, course or thing
in connection with or in relationship to: (a) my employment or other service
relationship with ARAMARK; (b) the termination of any such employment or service
relationship; and (c) any applicable employment, benefit, compensatory or equity
arrangement with ARAMARK occurring or existing up to the Effective Date of
Separation (such released claims are collectively referred to herein as the
“Released Claims”) .

2. The Released Claims include, without limitation of the language of paragraph
1, (i) any and all claims under Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Civil Rights Act of 1991, the
Employee Retirement Income Security Act of 1974, the Americans with Disabilities
Act, the Family and Medical Leave Act of 1993, and any and all other federal,
state or local laws, statutes, rules and regulations pertaining to employment or
otherwise and (ii) any claims for wrongful discharge breach of contract, fraud,
misrepresentation or any claims relating to benefits, compensation or equity, or
any other claims under any statute, rule or regulation or under the common law,
including compensatory damages, punitive damages, attorney’s fees, costs,
expenses and all claims for any other type of damage or relief.

I acknowledge that this Release and Waiver of Claims resolves all legal claims I
may have against Company Releasees as of the date of this Release and Waiver of
Claims, whether known or unknown. It is understood and agreed that I expressly
waive any and all rights under Section 1542 of the California Civil Code or any
similar statute of the United States or any state or territory of the United
States pertaining to the matters covered by the Letter Agreement. California
Civil Code Section 1542 states: “CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE
– A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

7



--------------------------------------------------------------------------------

3. The Released Claims shall not include my rights under, or with respect to,
the items listed in Article 6(F)(i)(1)-(6) of the Post Employment Competition
Agreement.

4. I expressly understand and agree that the obligations of ARAMARK as set forth
in the Letter Agreement are in lieu of any and all other amounts which I might
be, are now, or may become, entitled to receive from ARAMARK upon any claim
released herein.

5. I represent that I have read carefully and fully understand the terms of this
Release and that I have been advised by this writing to consult with an attorney
and further have had the opportunity to consult with an attorney prior to
signing this Release. I further acknowledge that I fully understand the Release
that I am signing. I acknowledge that I am signing this Release voluntarily and
knowingly and that I have not relied on any representations, promises or
agreements of any kind made to me in connection with my decision to accept the
terms of this Release, other than those set forth in this Release. I acknowledge
that I have been given at least twenty-one (21) days to consider whether I want
to sign this Release.

6. I acknowledge that the federal Age Discrimination in Employment Act gives me
the right to revoke this Release within seven (7) days after it is signed by me.
I further acknowledge that I will not receive any payments or benefits due to me
under the Letter Agreement before the seven (7) day revocation period under the
Age Discrimination in Employment Act (the “Revocation Period”) has passed and
then, only if I have not revoked this Release. To the extent I have executed
this Release within less than twenty-one (21) days after its delivery to me, I
hereby acknowledge that my decision to execute this Release prior to the
expiration of such twenty-one (21) day period was entirely voluntary.

This Release shall take effect on the first business day following the
expiration of the Revocation Period, provided this Release has not been revoked
by me as provided above during such Revocation Period.

 

/s/ Andrew C. Kerin

Andrew C. Kerin DATED: August 8, 2011

 

8